Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000117
                                                         17-FEB-2015
                                                         12:40 PM



                             SCWC-12-0000117


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                            JAMES J. PAPPAS,

                     Petitioner/Plaintiff-Appellee,


                                   vs.


                 CHAD DURAN and JONNAVEN MONALIM,

                Respondents/Defendants-Appellants,


                                   and


                    MILES KIMHAN, Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000117; CIV. NO. 09-1-1606)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Plaintiff-Appellee’s Application for Writ of


Certiorari, filed on January 5, 2015, is hereby rejected. 


           DATED:     Honolulu, Hawai'i, February 17, 2015.


Gary G. Grimmer                     /s/ Mark E. Recktenwald

and Ann C. Kemp

for petitioner                      /s/ Paula A. Nakayama


                                    /s/ Sabrina S. McKenna 


                                    /s/ Richard W. Pollack


                                    /s/ Michael D. Wilson